FILED
                              NOT FOR PUBLICATION                            SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RANJEET KAUR,                                     No. 06-72398

               Petitioner,                        Agency No. A079-245-428

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ranjeet Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in concluding that equitable tolling was

unavailable for Kaur’s claims because she failed to demonstrate diligence where

she admitted to knowing that counsel was unprepared at the time of her hearing,

but continued to retain his services throughout the appellate process. See 8 C.F.R.

§ 1003.2(c)(2); Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003) (tolling

available to individuals who are prevented from filing due to deception, fraud or

error, and use due diligence in discovering deception, fraud or error).

      PETITION FOR REVIEW DENIED.




                                          2                                   06-72398